DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on August 16, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-2, 5-19, and 21-30 are pending.  Claims 1-2, 5-6, 8-13, 15-19, 21-25, and 28-30 are under consideration in the instant office action. Claims 7, 14, 26, and 27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 3, 4, and 20 are cancelled. Applicant amended claims 1, 11 and 19. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Withdrawn Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9, and 28-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20160199311, 7/14/2016; cited in Applicant IDS) in view of Toso (Acta Chir. Austriaca. Vot. 33 • Supplement No 174. 2001, page 48), Chen (Transplantation Proceedings, 41, 4307– 4312 (2009); of record) as evidenced by Pisania (Laboratory Investigation volume 90, pages 1661–1675, 2010; of record).
With regard to Claim 1, Wang teaches a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the macrocapsule comprising at least one barrier (i.e., the “backbone layer”), the barrier comprising sodium alginate (abstract, paragraphs 33-36). Wang teaches a second barrier containing cellulose sulfate wherein the first barrier is encompassed within the second barrier (i.e., the “bridging layer”; paragraph 34), and that the second barrier is coated with a layer that includes polymethylene-co-guanidine (PMCG) (i.e., the “immunoprotection layer”; paragraph 34). Although Wang describes the inclusion of other components in addition to PMCG in the outer immunoprotection layer, Wang does not require that the outer layer contain all of these ingredients (paragraph 34).
 Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. 
Chen teaches that for encapsulation of islets for transplantation, it is useful to include glucomannan sulfate in the capsule shell exposed to the parenteral environment because sulfated glucomannan is a polymer gel that contains a large number of sulfanilamide groups and displays heparinlike properties, which allow it to absorb and filter many cytokines, thus helping to prevent these cytokines from entering the capsule and adversely affecting the islets (abstract, page 4307). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include glucomannan sulfate in the immunoprotection layer of Chen, which would be contacting the parenteral environment as it is the outside layer. It would have also been obvious to one of ordinary skill in the art to include the glucomannan sulfate in the bridging layer, i.e., the second barrier, to allow absorption and filtering of cytokines in the pores passing through the bridging layer, and also because Wang teaches that each layer contains similar polymer compositions (paragraph 32).
With regard to Claim 2, the cells are insulin-producing cells (Wang, abstract).
With regard to Claim 6, the sodium alginate is polymerized with CaCl2 (Wang, paragraph 33).
With regard to Claim 9, an islet comprises the core of the macrocapsule and occupies nearly the entire volume of the macrocapsule (Wang, Figure 2). Pisania provides evidence that an islet contains 1560 cells in a 150-mm diameter sphere (abstract), which has a volume of 0.00000177 cm3. Thus, the macrocapsule contains approximately 881,355,932 cells per cm3.
With regard to claims 28-30, as described above, the second layer is free of cells, and there is no suggestion from Wang or Chen that it would contain cell debris.

Claims 1-2, 5-6, 8-13, 15-19, 21-25, and 28-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20160199311, 7/14/2016; cited in Applicant IDS) in view of Toso (Acta Chir. Austriaca. Vot. 33 • Supplement No 174. 2001, page 48), Chen (Transplantation Proceedings, 41, 4307– 4312 (2009); of record) and Soon-Shiong (US5759578, 6/2/1998; of record).
With regard to Claim 1, 5, 8, and 10, Wang teaches a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the macrocapsule comprising at least one barrier (i.e., the “backbone layer”), the barrier comprising sodium alginate (abstract, paragraphs 33-36). Wang teaches a second barrier containing cellulose sulfate wherein the first barrier is encompassed within the second barrier (i.e., the “bridging layer”; paragraph 34), and that the second barrier is coated with a layer that includes polymethylene-co-guanidine (i.e., the “immunoprotection layer”; paragraph 34).
Although Wang describes the inclusion of other components in addition to PMCG in the outer immunoprotection layer, Wang does not require that the outer layer contain all of these ingredients (paragraph 34).
 Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. 
Chen teaches that for encapsulation of islets for transplantation, it is useful to include glucomannan sulfate in the capsule shell exposed to the parenteral environment because sulfated glucomannan is a polymer gel that contains a large number of sulfanilamide groups and displays heparinlike properties, which allow it to absorb and filter many cytokines, thus helping to prevent these cytokines from entering the capsule and adversely affecting the islets (abstract, page 4307). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include glucomannan sulfate in the immunoprotection layer of Chen, which would be contacting the parenteral environment as it is the outside layer. It would have also been obvious to one of ordinary skill in the art to include the glucomannan sulfate in the bridging layer, i.e., the second barrier, to allow absorption and filtering of cytokines in the pores passing through the bridging layer, and also because Wang teaches that each layer contains similar polymer compositions (paragraph 32). The macrocapsule of Wang, Toso, and Chen appears spherical (Figure 1 of Wang), and Wang only mentions that the core of the macrocapsule has a diameter of about 800 m. However, Soon-Shiong teaches that it is beneficial to use larger capsules to decrease the exposed surface area and thus decrease cell adherence and fibrous overgrowth; use of larger capsules also increases the speed of insulin release and enhances the localization and retrieval of the islets (columns 4 and 5). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to manufacture the small capsules of Wang and Chen in the larger format of Soon-Shiong, or to use the larger capsules of Soon-Shiong to carry the islets encapsulated in the smaller capsules of Wang and Chen. The capsules of Soon-Shiong are cylindrical and have a diameter of 1-5 mm and a length of 16 cm (Example 6).
With regard to Claim 2, the cells are insulin-producing cells (Wang, abstract).
With regard to Claims 11-25, as described above, Wang, Chen, and Soon-Shiong teach a composition comprising a macro-capsule encompassing a plurality of therapeutic cells, the macrocapsule comprising at least one barrier, the barrier comprising sodium alginate. The cells are insulin-producing cells. As described above, the macrocapsule contains approximately 881,355,932 cells per cm3. The macrocapsule has a second barrier containing cellulose sulfate and glucomannan sulfate. The macrocapsule is cylindrical and has a diameter of 1-5 mm and a length of 16 cm.
Furthermore, as described above, Wang teaches that the first barrier is encompassed within the second barrier (Wang, abstract and paragraphs 33 and 34).
With regard to claims 28-30, as described above, the second layer is free of cells, and there is no suggestion from Wang, Toso, Chen, or Soon-Shiong that it would contain cell debris.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues the presently claimed macrocapsules consist essentially of two layer (i.e., a first barrier and a second barrier) and a single-component coating of PMCG. Thus, while the Office Action acknowledges that “Wang does not teach the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier” (Office Action at p. 4, 6), it should be noted the Wang also fails to teach a macrocapsule consisting essentially of only two layers and a PMCG coating. All of the other references likewise fail to teach a macrocapsule consisting essentially of only two layers and a PMCG coating, and a person of ordinary skill would not be motivated to arrive at claimed macrocapsules based on the cited art. As previously established on this record and acknowledged by the Examiner, Toso is the only cited reference that discloses a coating on a second barrier that is only PMCG (albeit in a non-analogous injectable micro-capsule instead of an implantable macro-capsule, as claimed), and Toso is silent as to the porosity or passive diffusion capacity of its micro-capsules. None of the other references can reasonably be interpreted as teaching or suggesting this limitation since none of the other reference teach a capsule of any kind with the currently claimed outer layer.
The above assertions are not found persuasive because with regard to use of the transitional phrase “consisting essential of” the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language."). 
The examiner continues to maintain the position that there is no teaching away why the microcapsules of Toso are not implantable. It must be noticed that applicant’s claim does not exclude that the macro-capsule which is incorporated in the composition is not injectable. Furthermore quite the contrary Toso clearly teaches on page 48 that during the three-month period, liver function and enzymes remained stable according to the age and weight of the pigs. The portography showed a homogenous implantation of the capsules at the pre-sinusoidal level of the portal tree. This is a clear evidence that the capsules of Toso are implantable. Moreover the examiner indeed provided the underline reasoning why one of ordinary skill in the art would have been motivated to include PMCG in the outer layer alone. The examiner outlined that Wang does not teach that the coating on the second barrier is only PMCG or the presence of glucomannan sulfate in the second barrier. Toso teaches that for an outer immunoprotection layer over a core containing alginate and cellulose sulfate, PMCG by itself is suitable (page 48, see O3-23). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use PMCG alone rather than the PMCG-containing mixture of Wang for the same purpose of immunoprotection. See MPEP 2144.06 and 2144.07. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619